DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 15-18, filed 8/31/2021, with respect to claims 1, 12, and 20 have been fully considered and are persuasive.  The rejection of 6/1/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner agrees with the applicant’s statements with respect to the prior art combination of Rabinowitz and Pfaffinger.  
An additional search for prior art has found relevant art in Smyth, US 2006/0045294 A1.  Relevant to claim 1, Smyth teaches a personalized headphone virtualization system (see Smyth, abstract).  Herein, Smyth teaches a personalization measurement using left-ear and right-ear microphones that is similar to Rabinowitz (see Smyth, ¶ 0088).  In particular, Smyth has identified a problem with background noise during the measurement process and teaches an averaging process to alleviate the problem with background noise during the measurement process (see Smyth, ¶ 0088-0089).  Additionally, Smyth teaches another averaging process to alleviate the problem with head movement during the measurement process, where only those impulse response (IR) measurements that show sufficient cross-correlation with respect to all other IR measurements are kept for the further step of averaging (i.e., only those IR measurements deemed acceptable are averaged) (see Smyth, ¶ 0191-0195).  Therefore, Smyth teaches the amended step to “receive a plurality of second audio signals , wherein the plurality of second audio signals is received at the specific location of the first user the plurality of second audio signals is received at the specific location of the first user” because Smyth teaches a plurality of test signals are recorded at a single measurement position (see Smyth, ¶ 0088-0089, 0158, and 0191).  
However, Smyth teaches a step of averaging the plurality of impulse responses from the multiple IR measurements at the measurement position, where the averaged IRs are used to later perform personalized head virtualization (see Smyth, abstract and ¶ 0191 and 0195).  Therefore Smyth does not appear to teach the step to “determine an average value of the plurality of frequency responses indicated by the received plurality of second audio signals”.  Additionally, Smyth does not appear to teach room equalization, such that Smyth does not appear to teach the inter-related step to “determine a room-correction (RC) preset for at least one RC filter associated with the speaker, based on the determined average value of the plurality of frequency responses indicated by the received plurality of second audio signals”.  Herein, Smyth is directed towards improving virtualization techniques with headphones using personalized measurements and head-tracking technology (see Smyth, abstract).  Therefore, Smyth does not appear to teach and/or reasonably suggest the amended subject matter of claims 1, 12, and 20.  
Claims 1, 12, and 20 are allowable over the cited prior art.  Dependent claims 3-11 and 14-19 are allowable because they depend from allowable claims 1 or 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/               Examiner, Art Unit 2653                                                                                                                                                                                        
/FAN S TSANG/               Supervisory Patent Examiner, Art Unit 2653